Exhibit 10.1

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (this “Amendment”) is entered into effective the 29th day of May, 2013
by and between The GEO Group, Inc., a Florida Corporation, (the “Company”) and
George C. Zoley (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive (collectively the “Parties”) have
previously entered into the Third Amended and Restated Executive Employment
Agreement effective as of August 22nd, 2012, as amended (the “Employment
Agreement”); and

WHEREAS, the Parties wish to amend the Employment Agreement as provided herein
to employ the Executive in accordance with the provisions herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

Section 4.B. of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“ANNUAL PERFORMANCE AWARD. For each fiscal year of employment during which the
Company employs the Executive, the Executive shall be entitled to receive a
target annual performance award of up to a maximum of 100% of Executive’s Annual
Base Salary, in accordance with the terms of any plan governing senior
management performance awards then in effect as established by the Board (the
“Annual Performance Award”), such Annual Performance Award to be paid effective
the 1st day of January of each year of the employment term with respect to the
immediately preceding year.”

Except as otherwise specifically amended herein, the terms and provisions of the
Employment Agreement remain in full force and effect. This Amendment may be
executed in counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Amendment under seal as of the date first above written.

 

THE GEO GROUP, INC. By:   /s/ Richard H. Glanton Name:   Richard H. Glanton
Title:   Chairman of the Compensation Committee

 

EXECUTIVE By:   /s/ George C. Zoley Name:   George C. Zoley

 

2